PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/373,541
Filing Date: 2 Apr 2019
Appellant(s): Ruth et al.



__________________
Jason L. Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
35 U.S.C. 112(b): With regard to the 112(b) rejections of Examiner’s Non-Final Rejection mailed 8/20/2021, Claims 11 and 17 are rejected under 35 U.S.C. § 112(b). Because Appellants present no arguments directed to the rejection, such arguments are waived, and Examiner respectfully submits that the rejection should be summarily affirmed. See 37 C.F.R. § 41.31(c) (“An appeal, when taken, is presumed to be taken from the rejection of all claims under rejection unless cancelled by an amendment filed by the applicant and entered by the Office.”); MPEP § 1205.02 (“[T]he Board may summarily sustain any grounds of rejections not argued.”).

35 U.S.C. 103: With regard to the 103 rejections of Examiner’s Non-Final Rejection mailed 8/20/2021, claims 1-9 are rejected under 35 U.S.C § 103. Appellant argues that Examiner’s combination of Wolter in view of Fisher in view of Boys is improper because it is illogical and renders Wolter unsatisfactory for its intended purpose. Appellant’s arguments in support of this conclusion are that Wolter teaches a system made for a “crowdsourced service economy” and that to combine Wolter with Fisher it would be required to add a doorknob to each and every vehicle, and that Wolter does not disclose structure for mounting its smart container directly to a vehicle.
	Firstly, Examiner respectfully argues that the claims do not recite securing the claimed container to a vehicle – in fact there is no vehicle recited throughout the claims. Even if, arguendo, vehicle mounting 
	With respect to Applicant’s arguments directed to the combination of Wolter and Fisher, Examiner maintains that making the combination does not require vehicles to be modified with a doorknob or the like. As established, Wolter discloses mounting a smart container directly to a vehicle and Fisher discloses using a holding member (i.e. locking bar) attached to the base of a smart container to mount the smart container to something. It would therefore be obvious to one of ordinary skill in the art to use the holding bar of Fisher as a means of mounting the smart container of Wolter to the vehicle of Wolter. Fisher further discloses that the holding member can be put in an unreleased position (i.e. locked state) or a released position (i.e. unlocked state). It would further be obvious to one of ordinary skill in the art to combine this locking component of the holding member of Fisher with the mounting of the smart container of Wolter to the vehicle of Wolter. This would ensure that only appropriate parties could remove the container from the vehicle, thereby preventing theft of the container. [Col. 12, Lines 30-55] and (Fig. 2, element 204) of Wolter elude to this motivation, describing a smart container stored in a vehicle-mounted receptacle equipped with a latching mechanism that can be locked and unlocked via a 
	With respect to the subsequent combination of Wolter in view of Fisher and Boys, Appellant repeats their argument that Wolter teaches a system made for a “crowdsourced service economy” and that to combine Wolter with Fisher it would be required to add a doorknob to each and every vehicle. As described in detail above, Examiner maintains that making the combination does not require vehicles to be modified with a doorknob or the like, and that Boys teaches two locking bars coupled to two opposite ends of a base of a container configured for attachment to anchor points and adjustable between a locked and unlocked state.

35 U.S.C. 102: With regard to the 102 rejections of Examiner’s Non-Final Rejection mailed 8/20/2021, claims 10-11, 14-17 and 20 are rejected under 35 U.S.C § 102. Appellant argues that Wolter does not disclose performing certain steps “by the controller”, but Examiner respectfully disagrees. As recited in [Col. 19, Lines 28-49], [Col. 19, lines 50-55], [Col. 20, lines 37-40], and [Col. 21, lines 34-37] Wolter teaches that the methods and steps described in (Figs. 5-7) can be performed by “any suitable computing device”, and [Col. 26, lines 13-35] of Wolter further states that “Various instructions, methods, and techniques described herein may be considered in the general context of computer-executable instructions, such as program modules stored on computer-readable media, and executed by the processor(s) herein... Typically, the functionality of the program modules may be combined or distributed as desired in various implementations. An implementation of these modules and techniques may be stored on computer storage media or transmitted across some form of communication media.” The smart container 112 shown in Fig. 2 includes myriad components including processor(s) 220, computer-readable media 222, communication module 152, GPS Receiver 230, communication interfaces 224, and one or more I/O devices 226. Fig. 1 further shows that the smart container 112 is part of a computer network 106 which 
	With respect to Appellant’s argument that Wolter does not disclose “communicating, by the controller ... to initiate a display indicating the transfer information at the device in response to a detected condition indicating movement of the container from the first location to a second location”, examiner respectfully disagrees. The cited portion of Wolter, [Col. 7, Lines 7-17], states “For example, the recipient application 138 may present one or more graphic user interfaces (GUIs) on a display of the recipient device 136 for enabling the recipient 118 to view a current location of the container 112. In some examples, the recipient application 138 may receive container/location information 140 directly from the container 112.” As described throughout Wolter, the smart container is transported and transferred between couriers until it arrives at a destination. Indication of a courier transfer or indication of a changing location during this transportation process would be a “detected condition indicating movement of the container”, and therefore Wolter teaches these limitations.
	With respect to Appellant’s argument that Wolter does not disclose or suggest at least “receiving ... information via a rerouting signal”, Examiner respectfully disagrees. The method of Wolter includes using a multitude of couriers, each receiving a package at different locations and delivering it to the next courier until it reaches the final recipient. Each time this courier transfer occurs (while the delivery is already underway) the package receives a new route which, Examiner maintains, qualifies the transfer/transportation information transmission as a rerouting signal.
	With respect to Appellant’s argument that Wolter does not disclose or suggest at least “deploying ... the container ... prior to communicating with the device located outside of the container to initiate the display indicating the transfer information at the device in response to the detected condition indicating 
	With respect to claims 14 and 15 Appellant reiterates their arguments that certain functions cannot be performed by a smart container 112 of Wolter, but Examiner respectfully disagrees. See Examiner’s response to these arguments above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CHRISTOPHER GOMEZ/Examiner, Art Unit 3628                                                                                                                                                                                                        
Conferees:
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628                 

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628                                                                                                                                                                                                                                                                                                                                                                                             
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.